DETAILED ACTION

Claim Status
Claims 1-15 is/are pending.
Claims 6, 8-9 is/are rejected.
Claims 1-5, 7, 10-15 is/are allowable over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6, 8-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 6 is vague and indefinite because it is unclear whether the phrase “The olyester film” is intended to refer to the previously claimed polyester film, or whether “olyester” refers to some other film or component.
 	Claims 8-9 are vague and indefinite because the phrase “has the general formula” makes the scope of the claim unclear and confusing.  The phrase "general formula" renders the claim indefinite because the term “general” appears to permit deviations from the recited formula, but it is unclear what types and/or degrees of deviation(s) are permissible -- i.e., whether the claimed silane conforms mostly (but not necessarily entirely) to the recited formula; and/or (2) whether the claimed silane conforms usually (but not necessarily always) to the recited formula. 

Allowable Subject Matter
Claims 1-5, 7, 10-15 is/are allowable over the prior art of record.

Claims 6, 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
 	The prior art of record fails to disclose or suggest a polyester film having a coating which is the dried product of an aqueous coating composition, wherein the coating contains: (i) the specified amounts of the recited sulfonated copolyester; and (ii) the specified amounts of the recited vinyl-functional and/or methacryloyl-functional alkoxy-silane.
 	CULBERTSON ET AL (US 5,350,601) and CULBERTSON ET AL (US 5,077,353) and CULBERTSON ET AL (US 5,212,012) and CULBERTSON ET AL (US 5,212,260) fail to disclose or suggest coatings containing vinyl-functional and/or methacryloyl-functional alkoxy-silane.
 	KINOSHITA ET AL (US 5,581,435) fail to disclose or suggest coatings containing vinyl-functional and/or methacryloyl-functional alkoxy-silane in the recited amounts.
 	KAWASHIMA ET AL (US 6,090,482) fail to disclose or suggest coatings containing sulfonated copolyesters.
 	MURATA ET AL (US 2002/01684515) and OTANI ET AL (US 5,391,429) fail to disclose coatings containing the recited amount of silane
 	FUNDERBURK ET AL (US 4,493,872) and PEIFFER ET AL (US 2002/0068158) and DE 10035327 fail to disclose or suggest coatings containing silanes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 30, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787